

116 SJ 12 IS: American Forces Going Home After Noble Service Act
U.S. Senate
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 12IN THE SENATE OF THE UNITED STATESMarch 4, 2019Mr. Paul (for himself and Mr. Udall) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONTo withdraw all United States Armed Forces from Afghanistan, and for other purposes.
	
 Whereas the Joint Resolution to authorize the use of United States Armed Forces against those responsible for the attacks launched against the United States (Public Law 107–40) states, That the President is authorized to use all necessary and appropriate force against those nations, organizations, or persons he determines planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001;
 Whereas since 2001, more than 3,002,635 men and women of the United States Armed Forces have deployed in support of the Global War on Terrorism, with more than 1,400,000 of them deploying more than once, and these Americans who volunteered in a time of war have served their country honorably and with distinction;
 Whereas in November 2009 there were fewer than 100 Al-Qaeda members remaining in Afghanistan; Whereas on May 2, 2011, Osama Bin Laden, the founder of Al-Qaeda, was killed by United States Armed Forces in Pakistan;
 Whereas United States Armed Forces have successfully routed Al-Qaeda from the battlefield in Afghanistan, thus fulfilling the original intent of Public Law 107–40 and the justification for the invasion of Afghanistan, but public support for United States continued presence in Afghanistan has waned in recent years;
 Whereas an October 2018 poll found that 57 percent of Americans, including 69 percent of United States veterans, believe that all United States troops should be removed from Afghanistan; and
 Whereas in June 2018, the Department of Defense reported, The al-Qa’ida threat to the United States and its allies and partners has decreased and the few remaining al-Qa’ida core members are focused on their own survival: Now, therefore, be it
		
	
 1.Short titleThis joint resolution may be cited as the American Forces Going Home After Noble Service Act or the AFGHAN Service Act. 2.Withdrawal of United States Armed Forces from Afghanistan (a)Plan requiredNot later than 45 days after the date of the enactment of this joint resolution, the Secretary of Defense, or designee, in cooperation with the heads of all other relevant Federal agencies involved in the conflict in Afghanistan shall—
 (1)(A)formulate a plan for the orderly drawdown and withdrawal of all soldiers, sailors, airmen, and Marines from Afghanistan who were involved in operations intended to provide security to the people of Afghanistan, including policing action, or military actions against paramilitary organizations inside Afghanistan, excluding members of the military assigned to support United States embassies or consulates, or intelligence operations authorized by Congress; and
 (B)appear before the relevant congressional committees to explain the proposed implementation of the plan formulated under subparagraph (A); and
 (2)(A)formulate a framework for political reconciliation and popular democratic elections independent of United States involvement in Afghanistan, which may be used by the Government of Afghanistan to ensure that any political party that meets the requirements under Article 35 of the Constitution of Afghanistan is permitted to participate in general elections; and
 (B)appear before the relevant congressional committees to explain the proposed implementation of the framework formulated under subparagraph (A).
 (b)Removal and bonusesNot later than 1 year after the date of the enactment of this joint resolution— (1)all United States Armed Forces in Afghanistan as of such date of enactment shall be withdrawn and removed from Afghanistan; and
 (2)the Secretary of Defense shall provide all members of the United States Armed Forces who were deployed in support of the Global War on Terror with a $2,500 bonus to recognize that these Americans have served in the Global War On Terrorism exclusively on a volunteer basis and to demonstrate the heartfelt gratitude of our Nation.
 (c)Repeal of Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40) is repealed effective on the earlier of—
 (1)the date that is 395 days after the date of the enactment of this joint resolution: or
 (2)the date on which the Secretary of Defense certifies that all United States Armed Forces involved in operations or military actions in Afghanistan (as described in subsection (a)(1)(A)) have departed from Afghanistan.